DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 09/20/2022 has been entered and made of record. This application contains 17 pending claims. 
Claims 1, 5-7 and 15-19 have been amended.
Claims 12-14 are cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	
Response to Arguments

Applicant’s arguments with respect to claim(s) 9/20/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over van Pol, and further in view of Wang et al. (US 20200367773, hereinafter Wang).

Regarding to claim 1, van Pol discloses a method of inspecting a fluid conduit using passive magnetometry (abstract and fig. 9), the method comprising: 
collecting, with a sensor device (fig. 1 show a sensor), magnetic flux data from inside the fluid conduit (fig. 9[930]) without applying an external magnetic field to the fluid conduit (paragraph 0159), the magnetic flux data representing a residual magnetization of the fluid conduit, the magnetic flux data including a plurality of magnetic flux values recorded at predetermined intervals along a length of the fluid conduit during a first measurement run by the sensor device (paragraph 19 discloses the data being recorded; paragraph 135 and  fig. 9[920] discloses the sensor device can travel in the pipeline along with the cleaning pig; fig. 9[970] shows data collected by the computer system and fig. 10s display data); 
determining a statistical spread of the magnetic flux data using the plurality of magnetic flux values (paragraph 149 discloses statistical analyses of data values); and identifying a conduit condition of the fluid conduit using the statistical spread of the magnetic flux data (paragraph 79 and 95 discloses to detect the condition of the fluid conduit).
paragraph 149 discloses parameter may also be determined by taking quartiles, finding the maximums or minimums, and/or performing other statistical analyses of these corresponding data values.
Even if van Pol does not disclose a statistical spread of the magnetic flux data.
Wang discloses statistical dispersion (also called variability, scatter, or spread) can be indicative of an extent to which a distribution is stretched or squeezed. Common examples of measures of statistical dispersion are the variance, standard deviation, and interquartile range.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to determine the statistical dispersion as taught by Wang as matter of choice without any unexpected results which is to determine the condition of the fluid conduit.

Regarding to claim 4, van Pol in view of Wang discloses the method of claim 1, wherein the conduit condition is any one or more of an overall condition of the fluid conduit, a localized anomaly, and a volumetric wall loss (paragraph 0026, 95 and claim 16 of van Pol).

Regarding to claim 5, van Pol in view of Wang discloses the method of claim 1, wherein the conduit condition is an overall condition of the fluid conduit (paragraph 79 and 95 discloses to detect the condition of the fluid conduit).

Regarding to claim 6, van Pol in view of Wang discloses the method of claim 1, wherein the conduit condition is a localized anomaly and the method further comprises detecting outliers in the magnetic flux data using the statistical spread and identifying the localized anomaly using the detected outliers.
paragraph 0149 of van Pol discloses fluid parameter may also be determined by taking quartiles, finding the maximums or minimums, and/or performing other statistical analyses of these corresponding data values; paragraph 0029 of Wang discloses using statistical dispersion. 
Therefore, at the time before the effective filing date it would be obvious a POSITA to detect outliers in the magnetic flux data and identifying the localized anomaly using the detected outliers as a matter of intended use.

Regarding to claim 7, van Pol in view of Wang discloses the method of claim 6, wherein detecting the outliers in the magnetic flux data includes determining a median for the magnetic flux data and detecting the outliers in the magnetic flux data using the statistical spread and the median (paragraph 0029, 32 and 99 of Wang).

Regarding to claim 8, van Pol in view of Wang discloses the method of claim 1, further comprising identifying a conduit feature of the fluid conduit, the conduit feature having a different magnetic signature than the rest of the fluid conduit (FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).

Regarding to claim 9, van Pol in view of Wang discloses the method of claim 8, wherein the conduit feature is any one or more of a joint, a bend, a schedule change, a casing, a flange, and a valve (paragraph 156 and FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).

Regarding to claim 10, van Pol in view of Wang discloses the method of claim 1, wherein collecting the magnetic flux data includes: 
collecting a first set of magnetic flux data from inside the fluid conduit and along a length of the fluid conduit; and 
collecting, at a later time, a second set of magnetic flux data from inside the fluid conduit along the length of the fluid conduit; and 
wherein identifying the conduit condition includes comparing the first and second sets of magnetic flux data (paragraph 0147).

Regarding to claim 15, van Pol discloses a computer system for inspecting a fluid conduit using passive magnetometry (fig. 6), the computer system comprising: 
a memory for storing magnetic flux data collected by a sensor device (fig. 1 show a sensor) from inside the fluid conduit (fig. 6[630] and paragraph 120) without applying an external magnetic field to the fluid conduit (paragraph 159), the magnetic flux data representing a residual magnetization of the fluid conduit, the magnetic flux data including a plurality of magnetic flux values recorded at predetermined intervals along a length of the fluid conduit during a first measurement run by the sensor device (paragraph 19 discloses the data being recorded; paragraph 135 and  fig. 9[920] discloses the sensor device can travel in the pipeline along with the cleaning pig; fig. 9[970] shows data collected by the computer system and fig. 10s display data);  
and a processor (fig. 6[660]) in communication with the memory (fig. 6[630]) and configured to:
determining a statistical spread of the magnetic flux data using the plurality of magnetic flux values (paragraph 149 discloses statistical analyses of data values);
identifying a conduit condition of the fluid conduit based on statistical spread (paragraph 79 and 95 discloses to detect the condition of the fluid conduit); and 
generate an electronic representation of the conduit condition of the fluid conduit, wherein the electronic representation is stored in the memory (figs. 6, 10, 16 and paragraph 0168);
Even if van Pol does not disclose a statistical spread of the magnetic flux data.
Wang discloses statistical dispersion (also called variability, scatter, or spread) can be indicative of an extent to which a distribution is stretched or squeezed. Common examples of measures of statistical dispersion are the variance, standard deviation, and interquartile range.
Therefore, at the time before the effective filing date, it would has been obvious to a POSITA to determine the statistical dispersion as taught by Wang as matter of choice without any unexpected results which is to determine the condition of the fluid conduit.


Regarding to claim 16, van Pol in view of Wang discloses the computer system of claim 15, wherein the conduit condition is a localized anomaly or a volumetric metal loss (paragraph 0026, 95 and claim 16 of van Pol).

Regarding to claim 17, van Pol in view of Wang discloses the computer system of claim 15, wherein the conduit condition is a localized anomaly, and wherein the processor is further configured to implement an outlier detection algorithm for identifying the localized anomaly using a median magnetic flux value and the statistical spread.
paragraph 0149 discloses fluid parameter may also be determined by taking quartiles, finding the maximums or minimums, and/or performing other statistical analyses of these corresponding data values; paragraph 0029 of Wang discloses using statistical dispersion. 
Therefore, at the time before the effective filing date it would be obvious a POSITA to detect outliers in the magnetic flux data and identifying the localized anomaly using the detected outliers as a matter of intended use.

Regarding to claim 18, van Pol in view of Wang discloses the computer system of claim 15, wherein the conduit condition is an overall condition of the fluid conduit (paragraph 79 and 95 discloses to detect the condition of the fluid conduit).

Regarding to claim 19, van Pol in view of Wang discloses the computer system of claim 15, wherein the electronic representation is any one or more of a visualization including magnetic flux spread data representing the statistical spread and a visualization indicating a location of a localized anomaly (FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).

Regarding to claim 20, van Pol discloses the computer system of claim 15, wherein the processor is further configured to detect a fluid conduit feature of the fluid conduit using the magnetic flux data, the fluid conduit feature having a different magnetic signature than in the rest of the fluid conduit (FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).


Claims 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over van Pol in view of Wang as applied to claim 1 above, and further in view of Sutherland et al. (US 20200381157, hereinafter Sutherland).

Regarding to claim 2, van Pol in view of Wang discloses the method of claim 1, wherein the fluid conduit comprises a ferromagnetic material (paragraph 0145).
Even if van Pol does not disclose the fluid conduit comprises a ferromagnetic material.
Sutherland discloses the sensing system to inspect for corrosion or damage wherein the pipes constructed from iron-containing ferrous metals such as steel, carbon steel, cast iron, or ferrous metal alloys.
Therefore, at the time before the effective filing date, it is well-known in the art to have the fluid conduit comprises a ferromagnetic material as matter of design choice.
 
Regarding to claim 3, van Pol in view of Wang and Sutherland discloses the method of claim 2, wherein the ferromagnetic material is any one or more of carbon steel, steel, stainless steel, and cast-iron (paragraph 0001 of Sutherland).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Pol in view of Wang as applied to claim 10 above, and further in view of HSUEH et al. (US 20180107202, hereinafter HSUEH).

Regarding to claim 11, van Pol in view of Wang discloses the method of claim 10, except wherein the second set of magnetic flux data is compared to the first set of magnetic flux data by automatically aligning or warping the first and second sets onto each other.
However, it would be obvious to compare the two sets of data by aligning or superimpose or warping the set onto each other.
Furthermore, HSUEH discloses a method to compare the two sets of data by aligning them onto each other.
Therefore, at the time before the effective filing date, it would be obvious to have the second set of magnetic flux data is compared to the first set of magnetic flux data by automatically aligning or warping the first and second sets onto each other for user easily obtain the different between the two data sets.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863